Memorandum by the Court. Judgment reversed and new trial ordered before a City Magistrate at the Traffic District Magistrates’ Court, Borough of The Bronx, City of New York, on Friday, May 1,1959. Fine ordered remitted. The presumption of accuracy of the speedometer continues from the first date of examination before the infraction until the next examination after the infraction. However, where the examiner seeks to elicit whether or not repairs or adjustments had been made to the speedometer during the interim, such information should be forthcoming by proper entries or otherwise. Obviously, if a repair or adjustment had been made after the infraction and before the March 14 test, the' presumption of accuracy on the date of infraction would be destroyed.
Silver and Martinis, J J., concur; Cannella, J., dissents and votes to affirm the conviction.
Judgment reversed, etc.